DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-05-2021.
Applicant’s election without traverse of the invention of claims 1-17 in the reply filed on 08-05-2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11-13, 15-17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kher (WO2005113855, as supplied by applicant) in view of in view of Lei (US 20180265967).
Claim 1: Kher teaches a method for depositing hafnium oxide based films by ALD (abstract).  It teaches doping the hafnium oxide films with different materials in the desired concentrations by concurrently performing two or more different ALD cycles to deposit one layer of material on top of a different material layer.  It specifically exemplifies performing a first deposition cycle to deposit a layer of hafnium oxide, followed by a second deposition cycle to deposit a layer of hafnium silicate, which is hafnium oxide doped with silicon [0078].  As a result, in this embodiment, there are two distinct deposition cycles it uses to deposit the doped hafnium oxide.  A first cycle that forms a layer of hafnium oxide and a second cycle that forms a layer of doped hafnium oxide (this is less than 100% dopant, it also has hafnium and oxygen).  These two cycles are performed to build up the overall doped structure.
Kher further teaches that in order to deposit a layer of hafnium oxide in the first deposition cycle and as shown in figure 1: 
120, purging the processing chamber of the hafnium precursor 130, exposing the substrate to a first oxidant to react with the hafnium- containing monolayer to form a hafnium oxide monolayer 140, purging the processing chamber of the first oxidant 150 [0024-0026].
Kher further teaches and embodiment that in order to deposit a layer of hafnium silicate in the second deposition cycle, perform the steps shown in figure 3 with the modifications that that steps 220 and 225 are omitted [0054]: 
This comprises exposing the substrate in a processing chamber to a hafnium precursor to deposit a second hafnium-containing monolayer 210, purging the processing chamber of the hafnium precursor 215; exposing the substrate to a dopant precursor to deposit a dopant-containing layer on the substrate with the second hafnium-containing monolayer  230, purging the processing chamber of the dopant precursor 235, exposing the substrate to a second oxidant to react with the hafnium- containing monolayer and the dopant-containing layer to form a doped hafnium oxide film on the substrate 240, and purging the processing chamber of the second oxidant 245 [0046-0049].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the first and second cycle as claimed by applicant in order to form a doped hafnium oxide film since Kher teaches it is desirable to do so and those are known ways that are effective for doing it.
Kher teaches controlling the composition of the doped hafnium oxide by varying the amounts of each precursor that is used so a practitioner will adjust it to be at some desired concentration level [0065].  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to adjust the concentration of the doped hafnium oxide to be at any level that is desired.  

Kher teaches repeating the deposition cycles to produce a film of a desired thickness [0026,0088], so the thickness of the film is a result effective variable with the desirability of the end film for a particular practitioner or a particular application.  There is no particular limitation on the thicknesses that can be produced.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to repeat the cycles any number of times to produce films of any thickness, because Kher teaches to do so until the thickness is what is wanted by a practitioner.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “0.5 to about 10nm and having less than or equal to about 150 total monolayers” or “less than or equal to about 30 total monolayers” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Kher does not specifically teach the molar doping level of the hafnium silicate.  However, Lei is also directed towards hafnium oxide doped with silicon (title) and it further exemplifies making them between 0.5 and 8 mol% which overlaps with applicant’s claimed ranges (abstract).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make doping levels within applicant’s claimed ones because such concentrations were taught to be desirable for silicon doped hafnium oxide films (claim 1).
Claim 2: as discussed above, Kher teaches doping with silicon.
Claims 3: Kher teaches the hafnium precursor can be hafnium tetrachloride [0071].
Claim 4: Kher teaches the silicon precursor can be silicon tetrachloride [0072].
Claim 6: Kher teaches the oxidants can be water (H2O) [0069].
Claim 7, 8: Kher teaches purging the chamber (where the substrate is present and has all the gases flowing over it, including the purge gas) and that the purge gas can be argon [0024].
Claim 9: Kher teaches the substrate can be silicon [0123].
Claim 21: Kher teaches repeating the deposition cycles to produce a film of a desired thickness [0026,0088], so the thickness of the film is a result effective variable with the desirability of the end film for a particular practitioner or a particular application.  There is no particular limitation on the thicknesses that can be produced.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to repeat the cycles any number of times to produce films of any thickness, because Kher teaches to do so until the thickness is what is wanted by a practitioner.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “0.5 to about 2nm and having “less than or equal to about 30 total monolayers” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 22: Kher teaches composition of the doped hafnium oxide is adjustable by varying the amounts of each precursor that is used so a practitioner will adjust it to be at some desired concentration level [0065]. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to control the concentration in any increment, including to be able to increment this variation in 1.5mol%, because it is taught to be desirable to have such control over the composition and doing so would produce no more than predictable results.


Claims 11-13, 15-17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kher (WO2005113855, as supplied by applicant) in view of in view of Mueller (Adv. Funct. Mater. 2012, 22, 2412-2417, as supplied by applicant).
Claim 11: Kher teaches a method for depositing hafnium oxide based films by ALD (abstract).  It teaches doping the hafnium oxide films with different materials in the desired concentrations by concurrently performing two or more different ALD cycles to deposit one layer of material on top of a different material layer.  It specifically exemplifies performing a first deposition cycle to deposit a layer of hafnium oxide, followed by a second deposition cycle to deposit a layer of hafnium silicate, which is hafnium oxide doped with silicon [0078].  As a result, in this embodiment, there are two distinct deposition cycles it uses to deposit the doped hafnium oxide.  A first cycle that forms a layer of hafnium oxide and a second cycle that forms a layer of doped hafnium oxide (this is less than 100% dopant, it also has hafnium and oxygen).  These two cycles are performed to build up the overall doped structure.
Kher further teaches that in order to deposit a layer of hafnium oxide in the first deposition cycle and as shown in figure 1: 
exposing a substrate in a processing chamber to a hafnium precursor to deposit a hafnium-containing monolayer 120, purging the processing chamber of the hafnium precursor 130, exposing the substrate to a first oxidant to react with the hafnium- containing monolayer to form a hafnium oxide monolayer 140, purging the processing chamber of the first oxidant 150 [0024-0026].
Kher further teaches and embodiment that in order to deposit a layer of hafnium silicate in the second deposition cycle, perform the steps shown in figure 3 with the modifications that that steps 220 and 225 are omitted [0054]: 
210, purging the processing chamber of the hafnium precursor 215; exposing the substrate to a dopant precursor to deposit a dopant-containing layer on the substrate with the second hafnium-containing monolayer  230, purging the processing chamber of the dopant precursor 235, exposing the substrate to a second oxidant to react with the hafnium- containing monolayer and the dopant-containing layer to form a doped hafnium oxide film on the substrate 240, and purging the processing chamber of the second oxidant 245 [0046-0049].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the first and second cycle as claimed by applicant in order to form a doped hafnium oxide film since Kher teaches it is desirable to do so and those are known ways that are effective for doing it.
Kher teaches controlling the composition of the doped hafnium oxide by varying the amounts of each precursor that is used so a practitioner will adjust it to be at some desired concentration level [0065].  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to adjust the concentration of the doped hafnium oxide to be at any level that is desired.  
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Kher teaches repeating the deposition cycles to produce a film of a desired thickness [0026,0088], so the thickness of the film is a result effective variable with the desirability of the 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to repeat the cycles any number of times to produce films of any thickness, because Kher teaches to do so until the thickness is what is wanted by a practitioner.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “0.5 to about 10nm and having less than or equal to about 150 total monolayers” or “less than or equal to about 30 total monolayers” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Kher further teaches that by substituting the silicon precursor with other metal dopants, such as aluminum, in the deposition cycles, it can form other doped hafnium oxides, such as specifically hafnium aluminates [0078]. Kher does not specifically teach the molar doping level of the hafnium aluminate.  
 However, Mueller is also directed towards hafnium oxide doped with aluminum (title) and it further exemplifies making them at values of 4.8mol% and 7.1 mol%, which anticipate applicants claimed ranges, in order to produce desired ferroelectric and antiferroelectric properties (page 2414, right column).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make doping levels within applicant’s claimed ones because such concentrations were taught to be desirable for silicon doped hafnium oxide films (claim 11).
Claims 12: Kher teaches the hafnium precursor can be hafnium tetrachloride [0071].
Claim 13: Mueller teaches the aluminum precursor for ALD deposition of these doped films can be trimethyl aluminum (page 2415, experimental section).

Claim 15: Kher teaches the oxidants can be water (H2O) [0069].
Claim 16: Kher teaches purging the chamber (where the substrate is present and has all the gases flowing over it, including the purge gas) and that the purge gas can be argon [0024].
Claims 17 and 23: Kher teaches repeating the deposition cycles to produce a film of a desired thickness [0026,0088], so the thickness of the film is a result effective variable with the desirability of the end film for a particular practitioner or a particular application.  There is no particular limitation on the thicknesses that can be produced.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to repeat the cycles any number of times to produce films of any thickness, because Kher teaches to do so until the thickness is what is wanted by a practitioner.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “0.5 to about 2nm and having “less than or equal to about 30 total monolayers” or “less than or equal to about 20 total monolayers” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11-13, 15-17, 21-23 have been considered but are not convincing in view of the new grounds of rejection necessitated by amendment.
The claim amendments have been considered above.
	Kher teaches its ALD processes also provide control over the doping levels.
	On page 10, applicant argues that Kher deposits silicon oxide in the second cycle, not a layer with hafnium in it.  However, Kher teaches more than one embodiment, applicant’s citation is directed towards a different embodiment than the one used in the rejection.  The embodiment in the rejection deposits a hafnium oxide layer in the first cycle and a hafnium silicate layer in the second cycle.  As a result, the second cycle produces a layer that is not 100% dopant.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOEL G HORNING/Primary Examiner, Art Unit 1712